UNITED STATES DISTRICT COURT
S()UTHERN DISTRICT OF NEW YORK

 

 

 

X
_ UsDC sDNY
MALCOLM ANDERSON, j DOCUMENT ELECTRONICALLY
' FILED
Plaintiff, 1 Doc#; ____________
: DATE FILED; 3 ~ 25 ~/ ¢?
-against-
THE CITY OF NEW YORK, et al., : 1:16-cv-02583 (ALC)
Defendants. ; OPINION AND ORDER
X

ANDREW L. CARTER, JR., United States District Judge:
INTRODUCTION

Plaintiff Malcolm Anderson brings this 42 U.S.C. § 1983 action against the City of New
Yorl<, Captain Arlene Agard ("Agard"), Correction Captain Benj amin Nduka ("Nduka"), and
Correction Officer Shavvn Grant (“Grant”) (collectively “Defendants”) for violating his
constitutional rights ECF No. l. Agard and Nduka now move for Summary Judgment on
Plaintiff” S malicious prosecution, denial of a fair trial, excessive force, and failure to intervene
claims. For the reasons set forth below, Defendants' motion is DENIED.

BACKGROUND
I. Factual Background
Anderson Was an inmate at the New York City Department of Corrections housed at the

Otis Bantum Correctional Center ("OBCC") on Rikers lsland. Def. Rule 56.1 Statement at 1111 6-

 

7. On April 17, 20l4, Anderson Was transported to the Manhattan Departmcnt of Corrections
(“MDC”) for a court appearance in front of Judge J ill Konviser. Id. at 11 8. After arrival, officials
placed Anderson in a Waiting area on the 12th floor With six or seven other inmates. Id. at 11 ll.
Anderson pled guilty in his case before Judge Konviser and Was escorted back to the holding
area on the 12th floor. Id. at 11 l3-15. At approximately 3:24 p.m., officials transported
Anderson to the medical clinic for pain medication and later returned him to the holding
area. Id. at 11 16. Once in the holding area, Anderson notified officials that he needed to
defecate. Id. at 11 l7. The officials obliged and placed him in a cell in the back of the holding area
to allow him to take care of his business in solitude. Ia’. at 1111 l7-18. The parties have very
different versions of the ensuing events.

A. Defendants’ Version of the April 17, 2014 Incident (“the incident”)

At approximately 4:15 p.m., Grant heard a toilet continuously flushing from Anderson’s
cell. Grant surveyed the area and observed Anderson continuously pushing his foot on the
toilet’s flush button, causing it to overflow. Id. at 11 19. Grant then ordered Anderson to stop
flushing the toilet, but Anderson continued Id. at 11 21.

Nduka and Agard Were notified and arrived at the cell. Upon arrival, Agard noticed the
Wet floor and Anderson’S bloody nose. Id. at 11 22-24. Defendants allege Anderson had a
reputation for picking his nose until it bled. Id. at 11 25. Due to the blood on Anderson's face,
Agard ordered Grant to open the cell gate so Anderson could be taken to the clinic. Id. at 11 26.

After Grant opened the gate, Anderson stepped out, turned into the corridor and yelled "that's

 

right bitch, l got AlDS" and spat blood at Agard. Id. at 11 28. Anderson's blood hit Agard's shirt,
leaving a mark. Id. at 11 29. Anderson then lunged at Agard. Ia’. at 30. ln defense, Agard
attempted to punch Anderson's upper torso, causing her to fall to the flooded floor. Ia’. at 11 3 l.

Grant and Nduka then attempted to subdue Anderson With upper body holds. [d. at 11 33.
Anderson refused to comply With the officers' orders, and violently flailed and kicked. Id. at 11
34. While struggling to restrain Anderson in the flooding cell, Nduka, Grant and Anderson all
fell to the ground. Ia’. at 11 35.

Once Agard could stand she ordered Anderson to cease resisting, but he ignored and
continued to tussle With Nduka and Grant. Id. atH111 36-37. Agard then informed Anderson that
she Would spray him With a chemical agent if he continued to resist. ld. at 11 38. As Anderson
continued, Agard pepper sprayed his face. Id. at 11 39. Anderson then stopped resisting and
complied With Agard's orders to place his hands behind his back to be handcuffed Id. at 1111 40-
4l. Agard then called for a response team to remove Anderson from the area and Anderson
remained on the floor until the team arrived. Id. at 1111 41-42.

B. Plaintiff’s Version of the Incidentl

Af`ter defecating in the toilet, Anderson pushed the flush button an inch above the toilet

once. Pl. 56.l at 1111 18-19. The toilet began to overflovv, So he called out to Grant and Nduka for

help. Id. at 11 19. Grant refused to release Anderson from the cell but called Agard Who arrived

 

l Plaintiff’ s version of events derives from his Local Rule 56.1 Counter Statement of Facts. (“Pl. 56. l”) ECF No.
102.

 

with several other officers in leather gloves. Id. at 11 22. Agard stated to Anderson “you are going
to get yours” and walked off with the officers. Id; Ex. C, Anderson Dep. at ll9:4-6. Anderson
believes Agard then cut the water off since the toilet stopped overflowing. Id. at 11 22.

Grant and Nduka ordered Anderson to exit the cell and place his hands on the wall. Id. at 11
24. After he complied, Grant shoved Anderson’s face into the wall causing his nose to bleed onto
his shirt and pants. Id. Grant and Nduka then handcuffed him and threw him to the ground. Id.
Next, Agard returned and all three officers began to kick and punch Anderson’s lower body as
Agard instructed the officers not to hit his face. Id. Anderson tried to lift his head, but never
flailed his arms or resisted. Ia'. at 11 37. Agard then stated, “l told you you were going to get
yours.” Id. at 11 24; Ex. C, Anderson Dep. at 150:2-l0. Agard then “squatted down,” punched
Anderson in the face and pepper sprayed his face. Id. An extraction team arrived and took
Anderson to the decontamination shower, where he stripped off his clothes and rinsed the pepper
spray from his face and body. Pl. 56.l at 11 43. Anderson’S shirt covered was covered in blood, so
he discarded it. Id.

C. Events Following the Incident

Anderson was taken to the medical clinic after the incident. Def. 56.l at 11 44. While in route,
Anderson claims, and Defendants’ deny, an escorting corrections officer assured him that “he
could get re-arrested and it would be better if [he] just said nothing happened.” Pl. 56.l at 11 45;
Ex. C, Anderson Dep. at l6l :5-8. lt is undisputed that Anderson denied injury and refused

medical treatment at the clinic. Pl. 56.l 11 45 ; Def. 56.l at 11 45. Officials then returned Anderson

 

to the OBCC where he again refused a medical exam and stated he was uninjured. Def. 56.l at 1111
48- 49. Plaintiff claims Captain Mulligan advised him that if he “wrote nothing happened to
[him] . . . he would make everything go away.” Pl. 56.l at 11 47; Ex. C, Anderson Dep. At
164:15-21.

On April 18, 2014, Anderson stated to mental health staff at OBCC that he did not have any
issues with the Department of Corrections. Def. 56.l at 11 59. Anderson did not file any

grievances Id. at 11 60.2

D. Anderson’s Criminal Proceedings

On May 6, 2014, Investigator Scott Thompson filed a felony complaint after discussing the
details of the incident details with Defendants and other officials3 The same day, after appearing
at MDC for sentencing before Judge Konviser, Thompson arrested Anderson for the incident.
Def. 56.l at 1178-79. On May 20, 2014, a grand jury indicted Anderson on two counts of Assault
in the Second Degree; one count of Aggravated Harassment of a person whom the inmate knew
or reasonably should have known was an employee by an inmate; and one count of Obstructing

Governmental Administration in the Second Degree.4 Id. at 1181. Defendants also discussed the

 

2 All three officers submitted injury reports pursuant to the New York State Workers' Compensation Law in relation
to the April 17, 2014 incident with Anderson. Def. 56.l at 11 57. All three officers also filled out use of force reports
relating to the incident. Id. at 11 58.

3 The complaint asserted: three counts of assault in the second degree in violation of N.Y. Penal Law § 120.05(7);
four counts of aggravated harassment of an employee by an inmate in violation of N.Y. Penal Law § 240.32; one
count of obstructing governmental administration in the second degree in violation of N.Y. Penal Law § 195.05; and
one count of resisting arrest in violation of NY Penal Law § 205.30. Def. 56.l at 11 77.

4 Specifically, Anderson was charged with violating the following: N.Y. Penal Law § 120.05(3) for causing

5

 

details of the incident with the District Attorney and testified to these details to the grand jury.
Pl. 56.l at 1111 l08-l09.

On September 23, 2014, Judge Konviser reduced Count One to Attempted Assault in the
Second Degree. Ia’. at 11 82. On November ZO, 2014, Count One as to Officer Grant was
dismissed, but survived as to Officer Nduka. Id. at 11 83-84.

On November 25, 2014, Anderson went to trial for the remaining charges.5 Def. 56.l at 11 84.
At trial, the prosecution attempted to produce Agard's alleged stained shirt into evidence. lt is
undisputed that the shirt was not found until November 26, 2014, the second day of trial. Ia’; Pl.
5 6.l at 11 102. Plaintiff claims that photographs of Agard’s shirt were not taken immediately after
the incident, in violation of DOC policy. Id. at 11 29.6 Agard testified that the blood “mark” was
the size of a silver dollar, on the left side of her shirt, but Plaintiff claims the shirt Agard gave the
prosecution at trial had a stain larger than a silver dollar, the stain was on the right side, and the
shirt did not have Agard’s name on it. Ia'. Nevertheless, the shirt was precluded from the trial
because it was never vouchered as evidence and the defense never had a prior opportunity to

examine it. Def. 56.l at 11 85 . On December 2, 2014, the jury found Anderson not guilty.

 

physical injury to a peace officer with intent to prevent that peace officer from performing a lawful duty; N.Y. Penal
Law § 240.32 for causing and attempting to cause a facility employee to come into contact with blood by throwing,
tossing and expelling such fluid with intent to harass, annoy, threaten, and alarm that employee; N.Y. Penal Law §
l95.05 for intentionally obstructing, impairing and perverting the administration of law and other governmental
function and preventing and attempting to prevent a public servant from performing an official function, by means
of intimidation, physical force and interference, and by means of any independently unlawful act. Def. 56.l at 11 81.
5 These charges included: one count of Assault in the Second degree; one count of Aggravated Harassment of an
Employee by an lnmate; and one count of Obstructing Governmental Administration.

6 Plaintiff also claims Defendants violated DOC preservation policy by presenting the shirt stuffed inside a plastic
bag with “l Love NY” written on the side. Id. Pl. 56.l at 11 29

6

 

II. Procedural History
On April 6, 20l6, Anderson filed a complaint against the City of New York, Agard,
Grant and Nduka. ECF No. l. On September l5, 20l6, Defendants filed an answer. ECF No. 21.
On June 22, 2018, the Court So-Ordered a stipulation dismissing with prejudice: (l) Plaintiff’ s
sole claim against the City of New York; (2) Plaintiffs abuse of process claim; and, (3) the claim
for unlawful search and seizure. ECF No. 85. On August 3, 2018, Agard and Nduka moved for
Summary Judgment on Plaintiff S claims for: (l) malicious prosecution; (2) fair trial; (3)
excessive force; and (4) failure to intervene ECF No. 95. Defendants also filed an accompanying
Statement of Material Facts pursuant to Local Rule 56.l. ECF No. 96. On August 31, 2018,
Plaintiff filed his opposition, along with a Counter Statement of Material Facts pursuant to Local
Rule 56.l denying many facts submitted by Defendants. ECF Nos. lOO, 102. Defendants filed a
reply as well as a counter statement denying many of Plaintiff’ S allegations ECF Nos. 108-109.
LEGAL STANDARD
I. Summary Judgment
Summary judgment is appropriate when there,is no genuine issue of material fact in
dispute. Fed. R. Civ. P. 56. A fact is “material” if it may affect the outcome of the litigation
under the governing law. Id. The moving party is first responsible for demonstrating the absence
of any genuine issue of material fact. Celotex Corp. v. Cal‘rett, 477 U.S. 317, 323 (1986). lf the
moving party meets its burden, “the nonmoving party must come forward with admissible

evidence sufficient to raise a genuine issue of fact for trial in order to

 

avoid summary judgment.” Saenger v. Montefzore Med. Ctr., 706 F. Supp. 2d 494, 504
(S.D.N.Y. 2010) (internal quotation marks omitted) (citing Jaramz`llo v. Weyerhaeuser Co., 536
F.3d 140, 145 (2d Cir. 2008)).

Courts can grant Summary judgment as a matter of law in the absence of a triable issue of
fact. Ia’. ln reviewing a motion for summary judgment, courts must construe the evidence in the
light most favorable to the non-movant and draw all reasonable inferences in their favor.
Anderson v. Lz'berly Lobby, Inc., 477 U.S. 242, 251, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986);
Gallo v. Prua'ential Residentz'al Servs. Lta’. P ’shl'p, 22 F.3d 1219, 1223-24 (2d Cir. 1994).

DISCUSSION
I. § 1983 Malicious Prosecution

To prevail on a § 1983 malicious prosecution claim, a plaintiff must show: “(i) the
commencement or continuation of a criminal proceeding against her; (ii) the termination of the
proceeding in her favor; (iii) that there was no probable cause for the proceeding; and (iv) that
the proceeding was instituted with malice.” Mitchell v. Cily ofNew York, 841 F.3d 72, 79 (2d
Cir. 2016) (internal quotation marks omitted). Additionally, a plaintiff must demonstrate “a
post-arraignment seizure.” Swar),‘z v. lnsogna, 704 F.3d 105, 112 (2d Cir. 2013).

Here, it is uncontested that: (1) Defendants initiated a criminal proceeding against
Plaintiff by contributing to the investigation, prosecution and grand jury indictment; (2) Plaintiff
suffered deprivation of his liberty while imprisoned until trial; and (3) the proceeding was

terminated in Plaintiffs favor after the jury found him not guilty. Therefore, the Court’s decision

 

turns on whether Defendants commenced a criminal proceeding against Plaintiff without
probable cause and with malice.
A. Probable Cause

“Probable cause, in the context of malicious prosecution, has also been described as such
facts and circumstances as would lead a reasonably prudent person to believe the plaintiff
guilty.” Stansbury v. Werl‘man, 721 F.3d 84, 95 (2d Cir. 2013).

The Second Circuit has maintained that a plaintiffs § 1983 malicious prosecution claim
must show a state actor violated their Fourth Amendment rights and establish the elements of
state malicious prosecution claims Manganiello v. City of New York, 612 F.3d 149, 160-61 (2d
Cir. 2010). See also Jocks v. Tavernier, 316 F.3d 128, 134 (2d Cir. 2003). Under New York law,
"[A] grand jury indictment gives rise to a presumption that probable cause exists and a claim for
malicious prosecution in relation to the crimes described in the indictment thereby is defeated."
McClellan v. Smith, 439 F.3d 137, 145 (2d Cir. 2006). "[T]he existence of probable cause is a
complete defense to a claim of malicious prosecution . . . [, and] indictment by a grand jury
creates a presumption of probable cause that may only be rebutted by evidence that the
indictment was procured by fraud, perjury, the suppression of evidence or other police conduct
undertaken in bad faith." Savino v. City of New York, 331 F.3d 63, 72 (2d Cir. 2003) (citations
and internal quotation marks omitted).

Recently, however, the Second Circuit diverted from past decisions and ruled that

“federal law defines the elements of a § 1983 malicious prosecution claim,” and “a State’s tort

 

law serves only as a source of persuasive authority rather than binding precedent in defining
these elements.” Lcmnz'ng v. City of Glens Falls, 908 F.3d 19, 25 (2d Cir. 2018). The district
court in Lanning dismissed plaintiff s malicious prosecution claim for failing to rebut the
presumption of probable cause under New York State law, but the Second Circuit dismissed
plaintiff"s claim solely based on common law principles and federal law. [a’. at 28. The Second
Circuit has not addressed if courts in this circuit are to continue to follow State laws indicating
that a grand jury indictment creates a rebuttable presumption of probable cause. However,
considering the Second Circuit has consistently applied this rule and since the rule is commonly
applied throughout other federal circuits, the Court will apply the rule in this case.7

Here, a grand jury indicted Plaintiff on four criminal charges related to the incident. This
creates a presumption of probable cause Plaintiff can rebut by providing facts demonstrating the
indictment was “procured by fraud, perjury, the Suppression of evidence or other police conduct
undertaken in bad faith." Savino, 331 F.3d at 72 (internal quotation marks omitted); see also
Manganiello, 612 F.3d at 162. Plaintiff "bears the burden of proof in rebutting the presumption,
and he must do so with more than mere conjecture and surmise that his indictment was procured
as a result of conduct undertaken by the defendants in bad faith." Battistz` v. Rz`ce, 2017 U.S. Dist.

LEXIS 2887, 2017 WL 78891, at *9 (E.D.N.Y. Jan.9, 2017) (internal quotation marks omitted).

 

7 See. e.g. Rose v. Bartle, 871 F.2d 331, 353 (3d Cir. 1989) (“A grand jury indictment or presentment constitutes
prima facie evidence of probable cause to prosecute,” and may be rebutted With evidence that the presentment was
“procured by fraud, perjury or other corrupt means.”); Sanders v. Jones, 845 F.3d 721, 96 Fed. R. Serv. 3d 990 (6th
Cir. 2017); Massey v. Ojaniit, 759 F.3d 343 (4th Cir. 2014); Conrad v. Um'ted States, 447 F.3d 760, 768 (9th Cir.
2006).

10

 

Plaintiff contends he would not have been indicted had Defendants not provided the
grand jury with false and misleading testimony. Pl. 56.1 at 11 6. Furthermore, Anderson argues
Defendants’ failure to properly introduce Agard’s allegedly bloody shirt into evidence at trial is
additional evidence to show Defendants’ bad faith. Pl.'s Opp'n 5-7. Plaintiff also contends that
his testimony must be presumed true as the non-moving party and thus the only inference for the
Court to draw is that Defendants lied to the prosecutor and tainted the grand jury decision. Id. at
18 fn. 8.

Plaintiff relies on Rentas v. Rujj(in, 816 F.3d 214, 221 (2d Cir. 2016) to argue that his
testimony can independently establish his malicious prosecution claim and defeat summary
judgment ln Rentas, an inmate plaintiff brought a malicious prosecution claim against officer
defendants for allegedly providing false testimony to a grand jury about a prison incident,
leading to plaintiff’ s subsequent indictment, extended imprisonment, and jury trial where he was
acquitted of all charges Ia’. at 219. The defendants moved for summary judgment Ia'. The
district court granted defendants’ motion and ruled that plaintiff could not independently rely on
his testimony to rebut the presumption of probable cause created by the grand jury indictment
Id. at 220. However, the Second Circuit reversed the decision and ruled that a plaintiff’ s
testimony may constitute independent evidence to prove defendants provided the grand jury with
false evidence Id. at 221. See also Bellamy v. City of New York, 914 F.3d 727, 746 (2d Cir.
2019) (“Contrary to the district court's analysis, a § 1983 plaintiffs testimony alone may be

independently sufficient to raise a genuine issue of material fact.”); Boycl v. City ofNew York,

ll

 

336 F.3d 72, 77 (2d Cir.2003) (reversing summary judgment where the plaintiff offered a
competing account of the facts supported by only a single document).

Similarly, the Court concludes that Anderson has raised an issue of material fact as to
whether Defendants provided the grand jury with false testimony and thus rebutted the
presumption of probable cause. Like the plaintiffs in Rentas and Bellamy, Anderson offered
admissible testimonial evidence beyond mere conjecture to show the grand jury indictment might
have been the result of "fraud, perjury, the suppression of evidence or other police conduct
undertaken in bad faith." Savz`no, 331 F.3d at 72. lndeed, some of Anderson’s arguments such as
the allegation that Defendants’ failure to properly preserve Agard’s shirt proves that Defendants
fabricated evidence, amount to “mere conjecture and surmise” insufficient to rebut the
presumption of probable cause. la’. However, Anderson’s straightforward testimony is beyond
mere conjecture: he denies disobeying orders and behaving in a way that gave Defendants
probable cause to arrest him. Specifically, Anderson denied intentionally flooding his cell, stated
he never told an officer he had AIDS before spitting on him or her, and denies throwing any
punches. At trial, a jury will be free to weigh the parties’ contradicting testimony to assess
credibility and determine if probable cause existed See Rivera v. Rochester Genesee Reg'l
Transp. Auth., 743 F.3d 11, 20 (2d Cir. 2014) (“[D]istrict courts should not engage in searching,
skeptical analyses of parties' testimony in opposition to summary judgment.”) (quotation marks
omitted).

B. Malice

12

 

The Court can infer malice when a plaintiff is prosecuted without probable cause.
Mangam`ello, 612 F.3d at 163 (2d Cir.2010); see also Boyd, 336 F.3d at 78. (“A lack ofprobable
cause generally creates an inference of malice.”) Crediting Anderson’s testimony as true,
Defendants unjustifiably beat him and lied about it to an investigator, a district attorney, and a
grand jury, resulting in his seven-month imprisonment A reasonable jury may conclude
Defendants acted with actual malice based on these facts Accordingly, Defendants’ motion for
summary judgment on the malicious prosecution claim is denied

II. Fair Trial Claims

Plaintiff’ s fair trial claim also survives "A person suffers a constitutional violation" of
his right to a fair trial "if an (1) investigating official (2) fabricates evidence (3) that is likely to
influence a jury's decision, (4) forwards that information to prosecutors, and (5) the plaintiff
suffers a deprivation of liberty as a result." Jovanovz`c v. City of New York, 486 F. App'x 149, 152
(2d Cir. 2012) (citing Jocks v. Tavernier, 316 F.3d 128, 138 (2d Cir. 2003)). Probable cause is
not a defense to a fair trial claim. Shephera' v. Mayer, No. 13 CV 6142 (NG) (PK), 2018 WL
679456, at *4 (E.D.N.Y. Jan. 31, 2018); see also Garnert v. Undercover Officer C0039, 838 F.3d
265, 278 (2d Cir. 2016) (“Because probable cause is no defense to a denial of the right to a fair
trial claim, fair trial claims cover kinds of police misconduct not addressed by false arrest or
malicious prosecution claims.”)

Defendants' argument that Plaintiff failed to identify fabricated evidence lacks merit.

Plaintiff claims Defendants fabricated their testimonial evidence by claiming that he purposely

13

 

flooded Cell B, caused himself to bleed from the face, spit blood on Agard after shouting “1 got
AlDS bitch,” and assaulted the officers Pl’s. Opp’n. p.l9-22. Plaintiff also denies Grant and
Nduka’s testimony that they both fell to the ground to restrain him and, because he continued to
resist, Agard was forced to pepper spray his face before handcuffing him. Pl. 56.l 1111 33-39.
Furthermore, Grant testified at the criminal trial that Plaintiff had his foot on “the lever
continuously pressing [and] jamming the toilet bowl so it would overflow,” (Ex. B. Trial Tr. at
44:16-20, Nov ll, 2014), but at his deposition testified that the toilet had a small flush button
directly above it. Grant Deposition at 93:8-15, July 20, 2017; Pl. 56.l at 11 99.8 Therefore, there
are material factual disputes about the evidence related to the incident and Plaintiff has satisfied
the fair trial claim’s first, second, third, and fourth elements Garnett, 838 F.3d at 268, 274-280.
The remaining issue is whether the allegedly fabricated evidence caused Plaintiffs
deprivation of life, liberty, or property. Ia’. at 279. The Second Circuit noted that the seizure
element can be satisfied by “any post-arraignment deprivations of liberty (such as being bound-
Over for trial).” Singer v. Fulton Cnly. Sherijjf 63 F.3d 110, 117 (2d Cir.1995). Here, Plaintiff
brings sufficient evidence to show a jury that the fabricated evidence was the proximate cause of
his lost liberties Garnett, 838 F.3d at 277. The jury could well find that Defendants' allegedly
false statements influenced the prosecutor’s decision to seek an indictment In deciding to go

forward, evidence painting Anderson as a violent and noncompliant inmate would likely be

 

8 Grant also testified at the criminal trial that the toilet bowl Was overflowng because of something “stuffed” in it.
Ex. B, trial Tr. at 48:1-3; Pl. 56.l at11100.

14

 

influential. Following the grand jury indictment, Anderson was held in custody for seven
months Pl. 56.l 11 102. Participating in these criminal proceedings and being held in custody
constitutes a deprivation of Anderson’s liberty and, accordingly, Defendants’ motion for
summary judgment on the fair trial claim is denied.

III.Excessive Force

A. The Eighth Amendment

Anderson also claims the officers used excessive force during the incident Because
Anderson was an inmate during his arrest, this excessive force claim arises under the Eighth
Amendment See Whiz‘ley v. Albers, 475 U.S. 312, 327, 106 S.Ct. 1078, 89 L.Ed2d 251 (1986)
(“[T]he Eighth Amendment, which is specifically concerned with the unnecessary and wanton
infliction of pain in penal institutions, serves as the primary source of substantive protection to
convicted prisoners in cases where the deliberate use of force is challenged as excessive and
unjustified”). To state an Eighth Amendment claim, an inmate must satisfy both an objective
and subjective element. Ia’.

The objective element requires the plaintiff to “allege that the conduct was objectively
‘harmful enough’ or ‘sufficiently serious’ to reach constitutional dimensions.” Crawfora’ v.
Cuomo, 796 F.3d 252, 256 (2d Cir. 2015) (quoting Hudson v. McMz`llian, 503 U.S. 1,8, 112 S.Ct.
995, 117 L.Ed.2d 156 (1992)). This objective inquiry is “context specific, turning upon
contemporary standards of decency.” Hogan v. Fz`sclzer, 738 F.3d 509, 515 (2d Cir. 2013)

(quoting Blya’en v. Mancusi, 186 F.3d 252, 263 (2d Cir. 1999)).

15

 

The subjective element requires a plaintiff to show that a defendant “had the necessary
level of culpability, shown by actions characterized by ‘wantonness’ in light of the particular
circumstances surrounding the challenged conduct." Wrz'ght v. Goord, 554 F.3d 255, 268 (2d Cir.
2009) (quoting Wilson v. Seiter, 501 U.S. 294, 299, 111 S.Ct. 2321, 115 L.Ed.2d 271 (1991)).
The critical inquiry is "not whether a certain quantum of injury was sustained, but rather whether
force was applied in a good-faith effort to maintain or restore discipline, or maliciously and
sadistically to cause harm." Wilkz'ns v. Gaa’dy, 559 U.S. 34, 36, 130 S.Ct. 1175, 1178, 175 L.Ed
2d 995 (2010) (citation and internal quotation marks omitted); accord Wrz'ght, 554 F.3d at 268;
Pearson v. Cantor, No. 08-CV-789 NGG, 2010 WL 3420532, at *3 (E.D.N.Y. Aug. 26, 2010).
To evaluate the subjective prong, courts consider: "(1) the need for the application of force, (2)
the threat reasonably perceived by the responsible officials, (3) the relationship between the need
and the amount of force used, and (4) any efforts made to temper the severity of a forceful
response." Siclney v. Wilson, 2007 U.S. Dist. LEXIS 86125 at *13, 2007 WL 4208626, at *4
(S.D.N.Y. Nov. 21, 2007) (citations omitted). "[T]he extent of injury suffered by an inmate is
one factor that may suggest 'whether the use of force could plausibly have been thought
necessary’ in a particular situation." Wilkz'ns, 130 S. Ct. at 1178 (citations omitted).

Here, Anderson’s evidence creates genuine issues of material fact for his excessive force
claim to survive summary judgment Accepting Plaintiff s testimony as true, the officers clearly
violated contemporary standards of decency. Anderson alleges that though he complied with

their orders, the officers slammed him against the wall, threw him to the floor, beat his lower

16

 

body while he was handcuffed, and pepper sprayed his face. Id. The incident also caused
Anderson to bleed from the nose enough to ruin his shirt. Pl. Opp’n. Mem. at 4. Thus, Plaintiffs
allegations and the evidence presented satisfy the objective element of his excessive force claim.

Plaintiff’s allegations as described above satisfy the subjective element as well.
Defendants maintain they only used force necessary to restore order after Anderson told them he
purposefully flooded his cell and spit lethally contaminated blood on one of them. Def s Reply.
at 10. They also contend there is no evidence suggesting the officers acted unreasonably "in
using upper body holds and pepper spray to regain control of a combative inmate." Ia’. However,
the Court must draw all permissible inferences in the non-moving party’s favor. Plaintiff’ s
testimony demonstrates that the officers needed to apply a very low, if any, amount of force to
address the situation since he was non-threatening Therefore, as described above, Defendants’
applied an unnecessary amount of force Pl. 56.1 at 11 24. In addition, even if Plaintiff
intentionally flooded the cell in frustration, as Defendants contend, a reasonable trier of fact
could conclude that the force used against Anderson, which included beating his lower body and
pepper spraying his face while handcuffed, was excessive

l\/loreover, the subjective element analysis is consistent with Second Circuit decisions that
find granting summary judgment against plaintiffs on excessive force claims is rarely
appropriate See Amnesly Amerz'ca v. T own of West Hartforcl, 361 F.3d 113, 123 (2d Cir. 2004)
(finding that an allegation that any resistance to arrest was "purely passive" was sufficient to

create a material issue of fact). "Assessments of credibility and choices between conflicting

17

 

versions of the events are matters for the jury, not for the court on summary judgment." Rule v.
Brine, Inc., 85 F.3d 1002, 1011 (2d Cir. 1996). Courts are hesitant "to dismiss complaints
alleging excessive force even at the summary judgment stage if 'conflicts exist in the record
regarding the degree and justification of force.'" Az‘kz`ns v. County of Orange, 372 F. Supp. 2d 377
(S.D.N.Y. 2005) (Conner, J.) (quoting Everl`ng v. Rz`elly, 2001 U.S. Dist. LEXIS 15549, No. 98
Civ. 6718, 2001 WL 1150318, at *7 (S.D.N.Y. Sept. 28, 2001) (collecting cases)). Accordingly,
Plaintiff meets the subjective element The Eighth Amendment excessive force claim.

The parties’ conflicting testimony creates a material dispute as to whether the officers
maliciously carried out their duties Plaintiff` s evidence may lead a reasonable trier of fact to find
that, both subjectively and objectively, Defendants’ use of force violated the Eighth
Amendment's prohibition against the "unnecessary and wanton infliction of pain." Therefore,
Defendants’ motion for summary judgment on Plaintiff’s excessive force claim is denied

B. Qualified Immunity

Defendants' summary judgment motion on plaintiffs excessive force claims based on
qualified immunity is similarly denied. "Qualified immunity shields government officials
performing discretionary functions 'from liability for civil damages insofar as their conduct does
not violate clearly established statutory or constitutional rights of which a reasonable person
would have known.'" Zellner v. Summerlin, 494 F.3d 344, 367 (2d Cir. 2007) (quoting Harlow v.
Fitzgerald, 457 U.S. 800, 818, 102 S.Ct. 2727, 73 L.Ed. 2d 396 (1982)). The Second Circuit has

ruled that in excessive force cases, "[w]here the circumstances are in dispute, and contrasting

18

 

accounts present factual issues as to the degree of force actually employed and its
reasonableness a defendant is not entitled to judgment as a matter of law on a defense of
qualified immunity." Mz`ckle v. Morin, 297 F.3d 114, 122 (2d Cir. 2002) (internal quotation
marks omitted).

To determine whether the officers’ actions were objectively reasonable under the
circumstances the Court must consider facts currently in dispute lf a jury were to credit
Anderson's version of the incident that Defendants slammed him against the wall causing his
nose to bleed all over his clothes while handcuffing him, threw him to the ground, beat his lower
body and sprayed his face with pepper spray, the jury could reasonably conclude that
Defendants’ actions were not objectively reasonable and violated Plaintiff’ s Eighth Amendment
rights Accordingly, the Court denies qualified immunity on the excessive force claim.

IV. Failure to Intervene

Law enforcement officials have an affirmative duty to intervene to protect citizens’
constitutional rights from infringement by other law enforcement officers in their presence
Anderson v. Branen, 17 F.3d 552, 557 (2d Cir. 1994). An officer who fails to intervene in
constitutional violations is liable for the preventable harm caused by the other officer’s actions
Id. Whether the officer had a "realistic opportunity" to intervene is a question for the jury, unless,
"considering all the evidence, a reasonable jury could not possibly conclude otherwise " Icl.

Here, Defendants argue the incident consisted of a rapid series of events allowing them

no time to intervene in any alleged use of excessive force Def. Rep. at 10. However, if the Court

19

 

credits Plaintiff s testimony, Defendants had multiple opportunities to intervene lnsofar as the
incident included three different officers exerting unreasonable force, Plaintiff s alleged facts
suggest that each officer had the opportunity to intervene Whether one of the Defendants could
have prevented a certain use of force is a question for a jury.

Plaintiff also claims Defendants’ failure to intervene in the prosecution following the
incident violated his constitutional rights Pl’s. Opp’n. at 24. Plaintiff argues that the government
based his prosecution on false testimony and would have immediately released him if
Defendants had not “stayed behind the blue wall of silence.”9 Icl. Defendants argue Plaintiffs
claim fails because there is no evidence beyond his own testimony suggesting the officers lied
ECF No. 95. However, as explained above, Plaintiff may rely on his testimony to present
material facts in dispute Rentas, 816 F.3d at 221. Therefore, Defendants’ motion for summary

judgment on Plaintiff s failure to intervene claim is denied.

 

9 See Diesel v. T own of Lewisboro, 232 F.3d 92, 104 (2d Cir. 2000) (explaining the blue wall of silence).

20

 

CONCLUSION
For the foregoing reasons, the Court DENIES Defendants’ motion for summary

judgment in its entirety.

… gain 7§2_9
Dated: March28, 2019

New York, New York ANDREW L. CARTER, JR.
United States District Judge

21

 

